Citation Nr: 1735172	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  11-04 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence was received to reopen a claim for service connection for vertigo, and if so, whether service connection for that disability is warranted.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 through March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Original jurisdiction of this matter rests currently with the RO in San Juan, Puerto Rico.

This matter was remanded previously by the Board in January 2014 for further development that was to include:  obtaining records for additional treatment identified by the Veteran; obtaining the Veteran's Social Security records; and readjudication by the agency of original jurisdiction (AOJ).  The ordered development has been performed.  The matter returns to the Board for de novo review.

The record shows that translated Social Security records and private treatment records were added to the claims file in August 2017, several months after the Veteran was provided his most recent supplemental statement of the case (SSOC) in December 2016.  The Board observes, however, that original Spanish language copies of those records were associated with the claims file and available to VA at the time that the December 2016 SSOC was issued.  Moreover, careful review of the newly added translations reveals that those records do not contain any information or evidence that is pertinent to the Veteran's vertigo claim.  Given the same, the Board is not required to remand this matter once again to the RO so that it may review the translated records.  Rather, the Board will simply proceed to consider the Veteran's appeal at this time.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for vertigo was denied in a March 2005 rating decision; the Veteran did not appeal that decision; and, no new and material evidence was received within one year from that decision.
2.  The Veteran's current petition to reopen his claim for service connection for vertigo was received in February 2010.

3.  The evidence associated with the claims file since the March 2005 rating decision, when considered with the evidence previously of record, does not relate to the previously unestablished question of whether the Veteran's current vertigo and dizziness are related etiologically to his active duty service.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied service connection for vertigo is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2016).

2.  The additional evidence associated with the record since the March 2005 rating decision is not new and material, and the Veteran's claim for service connection for vertigo cannot be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In this case, VA's duty to notify was satisfied by a letter that was mailed to the Veteran in March 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also met its duty to assist the Veteran by obtaining all relevant treatment records and evidence identified by the Veteran.  Those records have been associated with the claims file.  The Veteran was afforded an appropriate VA examination of his vertigo condition in March 2010.

As VA's duties to notify and assist the Veteran are discharged appropriately, the Board will address the merits of the claim.

II.  Reopening Claims

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim for service connection for vertigo was denied in a March 2005 rating decision on the basis that the evidence available at that time did not show the existence of an etiological relationship between the Veteran's symptoms of dizziness and vertigo and his active duty service.  The Veteran did not appeal that decision and also did not provide any new and material evidence within one year of the RO's notice of the adverse decision.  Accordingly, the March 2005 denial became final.  38 U.S.C.A. § 7105(c).
The Veteran's pending petition to reopen his claim was received in February 2010.  The petition was denied in an April 2010 rating decision on the basis that new and material evidence had not been received.  The Veteran has perfected a timely appeal and asserts that his claim should be reopened and considered on the merits.

At the time of the final March 2005 denial, the evidentiary record consisted of the Veteran's claim submissions; service treatment records; records for VA treatment received by the Veteran from 1971 through 1995; and reports from a January 1972 VA examination of his throat and tonsils, a May 1995 VA examination of his allergies, a January 2005 VA audiological examination, and a February 2005 VA examination directed specifically at his vertigo disorder.  The Veteran's claim submissions did not express any specific theories or factual assertions concerning the etiology of the Veteran's claimed vertigo disorder.  Service treatment records contained no records for treatment for dizziness or vertigo.  Indeed, reports from the Veteran's August 1969 enlistment examination and February 1971 separation examination revealed no abnormalities and the Veteran expressly denied having any symptoms such as dizziness, fainting spells, frequent or severe headaches, or other possible manifestations of a vertigo condition.  The post-service VA treatment records indicated periodic treatment for complaints of itching and pain in the Veteran's ears which were diagnosed as external otitis.  Nonetheless, those records contained no specific diagnoses for vertigo or dizziness, much less, an opinion relating such symptoms to the Veteran's active duty service.  Although the Veteran reported vertigo during his January 2005 and February 2005 VA examinations, comprehensive physical examinations of the Veteran's ears, ear canals, tympanic membranes, and mastoids were all normal.  The February 2005 VA examiner concluded that there was no evidence of an active disease and that the Veteran's reported dizziness seemed to be of undetermined cause.

Since the March 2005 denial, the record has been augmented by additional evidence that includes: new claim submissions from the Veteran in which he asserts generally that his claim should be reopened; records for VA treatment received by the Veteran from 2000 through 2009; a November 2008 private treatment record from Precision Hearing and Balance; an August 2016 private treatment record from Dr. Quesada; and records obtained from the Social Security Administration.  The newly obtained records contain no information or evidence that suggests an etiological relationship between the Veteran's dizziness and his active duty service.

As referenced to above, the Veteran does not make any specific assertions or allegations concerning the etiology of his vertigo or dizziness.  The newly received VA treatment records document that the Veteran was treated on one occasion in June 2001 for reported vertigo.  An examination conducted at that time was once again normal.  Attending VA physicians diagnosed vertigo, apparently based on the Veteran's reported history, but offered no opinion as to whether the vertigo is related to his active duty service.  Although the private treatment records from Precision Hearing and Balance note findings of cochlear dysfunction in the Veteran's ears, and Dr. Quesada identifies vertigo as an ongoing condition, those records also contain no express opinion concerning the etiology of the Veteran's dizziness or vertigo.  Still, the Veteran was afforded a new VA examination of his vertigo disorder in March 2010.  At that time, the Veteran reported that he had been experiencing vertigo since 1995 and that he had a history of recurring ear infections.  An examination of the Veteran's middle ear was grossly normal.  Audiometric tests revealed bilateral sensorineural hearing loss.  The examiner did not, however, relate the Veteran's hearing loss to a vertigo condition.  Moreover, apparently in the absence of objective findings, the examiner declined to make any diagnosis other than the aforementioned sensorineural hearing loss.

Upon careful review and consideration of the record, the Board concludes that the evidence added to the claims file since the final March 2005 denial contains no evidence or information that shows or establishes the existence of an etiological relationship between the Veteran's vertigo and dizziness and his active duty service.  Accordingly, new and material evidence concerning the Veteran's claim for service connection for vertigo has not been received and the Veteran's claim cannot be reopened at this time.  This appeal is denied.





ORDER

New and material evidence has not been received and the Veteran's claim for service connection for vertigo is not reopened.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


